department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel date number release date cc dom it a wta-n-119911-99 uilc memorandum for clem gross office of travel management relocation from lewis j fernandez by george baker deputy assistant chief_counsel income_tax accounting subject travel questions this chief_counsel_advice is in response to your email inquiry dated date and it may be shared with field offices chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent legend x issue what are the rules for determining the proper tax treatment of reimbursements that x provides to its personnel for travel_expenses conclusion this memorandum provides a general overview of the applicable law and internal_revenue_service irs position regarding the reimbursement of travel_expenses and it addresses the questions raised in your memorandum facts your email asks for guidance in dealing with travel expense reimbursements you have posed questions to elicit more specific information about the rules in this area our response will specifically address each of your questions wta-n-119911-99 law sec_61 of the internal_revenue_code provides that compensation_for services including fees commissions fringe_benefits and similar items is includible in gross_income in addition remuneration for services paid_by the employer to an employee are wages subject_to employment_taxes which generally include income_tax_withholding and the federal_insurance_contributions_act fica_taxes under sec_6051 and the regulations thereunder wages are reported on form_w-2 sec_62 allows a deduction from gross_income for reimbursed expenses of employees under a reimbursement or other expense allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require substantiation of covered expenses or the employee may retain any amounts in excess of substantiated expenses sec_1_62-2 of the income_tax regulations sets forth rules for reimbursement or other expense allowance arrangements and for payments made under such arrangements these rules provide that an amount_paid by an employer to an employee under an arrangement that meets specified requirements is treated as paid under an accountable_plan amounts will be treated as paid under an accountable_plan only if the requirements of business connection substantiation and return of excess set out in detail in the regulations are met and the amounts are provided for business_expenses that are deductible under sec_161 - by the employee in_connection_with_the_performance_of_services as an employee of the employer if one or more of the requirements of business connection substantiation and return of excess is not met or if amounts are paid for nondeductible bona_fide business_expenses the amounts will be treated as paid under a nonaccountable_plan an amount treated as paid under an accountable_plan is excluded from the employee's gross_income is not reported as wages and is exempt from the withholding and payment of employment_taxes an amount treated as paid under a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes as discussed above the advances allowances or reimbursements must be provided for business_expenses that are deductible under sec_161 - in order to be treated as paid under an accountable_plan sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business deductible expenses include business_expenses paid_or_incurred by a taxpayer in_connection_with_the_performance_of_services as an employee 54_tc_374 wta-n-119911-99 travel_expenses are not deductible under sec_162 unless the expenses are incurred while away_from_home_overnight see 326_us_465 1946_1_cb_57 revrul_93_86 1993_2_cb_71 provides that for purposes of sec_162 a taxpayer’s home is generally considered to be located at the taxpayer’s regular or principal if more than regular place of business or if the taxpayer has no regular or principal_place_of_business then at the taxpayer’s abode in a real and substantial sense that is a residence where the taxpayer maintains certain personal and business connections as discussed in revrul_73_529 c b if the taxpayer comes within neither of these categories then the taxpayer is considered to be an itinerant whose home is wherever the taxpayer happens to work travel_expenses related to temporary employment in a single location away from home generally are deductible under sec_162 see 358_us_59 1958_2_cb_916 for most taxpayers the flush language of sec_162 provides a 1-year limitation on temporary employment a taxpayer is not treated as being temporarily away from home during any period of employment if such period exceed sec_1 year revrul_93_86 provides the following guidance regarding this provision i f employment away from home in a single location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment away from home in a single location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is indefinite regardless of whether it actually exceed sec_1 year if employment away from home in a single location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer's realistic expectation changes for a taxpayer who is employed at more than a single location for more than year the general_rule in revrul_93_86 provides that the taxpayer’s home is the taxpayer’s principal_place_of_business the more important factors to be considered in determining which place of business is the principal place are the total time ordinarily spent by the taxpayer at each of his business posts the degree of business activity at each such post and whether the financial return in respect of each post is significant or insignificant see revrul_54_147 1954_1_cb_51 a taxpayer in this situation i sec_1generally the nature of the employment must be such that it is reasonable for the taxpayer to need and to obtain sleep or rest during release time on such trips in order to meet the demands of the job see for example revrul_75_168 1975_1_cb_58 and revrul_68_663 1968_2_cb_71 the sleep_or_rest_rule was upheld in 389_us_299 1968_1_cb_64 as it achieved ease and certainty of application and also substantial fairness for the rule places all 1-day travelers on a similar tax footing wta-n-119911-99 considered to be away from home while at a minor post of duty and business travel_expenses with respect to that location are deductible under sec_162 the irs has not published guidance regarding whether or to what extent a break_in_service at a work location will affect the determination that a taxpayer is or is not employed in a single location for year or less see 56_tc_1344 brief interruptions of work at a particular location do not standing alone cause employment which would otherwise be indefinite to become temporary analysis now we will address the specific questions that you posed in your email some of the questions have been modified to conform with the chief_counsel_advice format we will assume that all of the accountable_plan rules have been met except as to the deductibility of the reimbursed expenses discussed in the following questions question an employee of x from a branch office in california is assigned to x’s headquarters office in washington d c for an 8-month period while on assignment the employee accepts a 6-month assignment to work at a client’s office washington d c beginning after the first assignment ends the employee takes long-term leave more than a month at the employee’s residence in california between the assignments are the travel_expenses in washington d c deductible revrul_93_86 provides that if employment away from home in a single location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer's realistic expectation changes here when the employee agrees to continue to work in washington d c there is a realistic expectation that the employment in a single location - washington d c - will last for more than year the employee is no longer temporarily away from home and the travel_expenses are no longer deductible at the point the expectation changes it is not relevant that the second assignment is for a different employer see sohaiby v commissioner tcmemo_1965_287 although the irs has not published guidance regarding breaks in service under these circumstances the break between the assignments in washington should be ignored the employee should not be treated as working in more than a single location during this period because the employee is not working during the break and the second assignment in washington should be treated as extending the initial period of employment because the break occurred after it was realistically expected that the employment would last more than year question several employees of x from various branch offices around the country have been assigned to work in one of the departments at the wta-n-119911-99 headquarters office in washington d c for five months during this period a selection process to fill permanent vacancies in that department is underway when the 5-month period ends two of the employees have been competitively selected for the positions pursuant to these positions the employees will perform services for the department at the branch offices where they were originally employed and they will also regularly travel washington d c as discussed above revrul_93_86 provides that if employment away from home in a single location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer’s realistic expectation changes here the assignment at the headquarters office in washington d c initially is expected to last for less than year once it is determined that employment in washington d c is realistically expected to last for more than year the employment is no longer temporary within the meaning of revrul_93_86 for these employees however unlike the facts presented in your first question once they are selected for the position the employees are not employed in a single location but rather they have more than regular place of business as stated in revrul_93_86 a taxpayer’s home for purposes of sec_162 is the taxpayer’s principal_place_of_business if the taxpayer has more than regular place of business determining which location is the principal_place_of_business is a question of fact the more important factors to be considered in making this determination are the total time ordinarily spent by the taxpayer at each of his business posts the degree of business activity at each such post and whether the financial return in respect of each post is significant or insignificant see revrul_54_147 1954_1_cb_51 if it is determined that a selected employee’s branch office location is the employee’s principal_place_of_business then business travel_expenses with respect to the washington d c headquarters office would be deductible under sec_162 as away from home business travel_expenses this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact george baker at
